Exhibit 10.2

 

 



INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (“Agreement”) is entered into as of the ____ day
of ______, 20__ by and between Lantronix, Inc., a Delaware corporation (the
“Company”), and ________________ (“Indemnitee”).

 

RECITALS

 

A. The Company and Indemnitee recognize the continued difficulty in obtaining
liability insurance for its directors, officers, employees, agents and
fiduciaries, the significant increases in the cost of such insurance and the
general reductions in the coverage of such insurance.

 

B. The Company and Indemnitee further recognize the substantial increase in
corporate litigation in general, subjecting directors, officers, employees,
agents and fiduciaries to expensive litigation risks at the same time as the
availability and coverage of liability insurance has been severely limited.

 

C. Indemnitee does not regard the current protection available as adequate under
the present circumstances, and Indemnitee and other directors, officers,
employees, agents and fiduciaries of the Company may not be willing to continue
to serve in such capacities without additional protection.

 

D. The Company desires to attract and retain the services of highly qualified
individuals, such as Indemnitee, to serve the Company and, in part, in order to
induce Indemnitee to continue to provide services to the Company, wishes to
provide for the indemnification and advancing of expenses to Indemnitee to the
maximum extent permitted by law.

 

E. In view of the considerations set forth above, the Company desires that
Indemnitee be indemnified by the Company as set forth herein.

 

NOW, THEREFORE, the Company and Indemnitee hereby agree as follows:

 

1.      Indemnification.

 

(a)    Indemnification of Expenses. The Company shall indemnify Indemnitee to
the fullest extent permitted by law if Indemnitee was or is or becomes a party
to or witness or other participant in, or is threatened to be made a party to or
witness or other participant in, any threatened, pending or completed action,
suit, proceeding or alternative dispute resolution mechanism, or any hearing,
inquiry or investigation (hereinafter a “Proceeding”) that Indemnitee in good
faith believes might lead to the institution of any such Proceeding, whether
civil, criminal, administrative, investigative (whether formal or informal) or
otherwise (hereinafter a “Claim”), by reason of (or arising in part out of) any
event or occurrence related to the fact that Indemnitee is or was a director,
officer, employee, agent or fiduciary of the Company, or any subsidiary of the
Company, or is or was serving at the request of the Company as a director,
officer, employee, agent or fiduciary of another corporation, partnership, joint
venture, trust or other enterprise (including as a deemed fiduciary thereto), or
by reason of any action or inaction on the part of Indemnitee while serving in
such capacity (hereinafter an “Indemnifiable Event”) against any and all
expenses (including attorneys’ fees and all other costs, expenses and
obligations incurred in connection with investigating, defending, being a
witness in or participating in (including on appeal), or preparing to defend, be
a witness in or participate in, any such action, suit, proceeding, alternative
dispute resolution mechanism, hearing, inquiry or investigation), judgments,
fines, penalties and amounts paid in settlement (if such settlement is approved
in advance by the Company, which approval shall not be unreasonably withheld,
conditioned or delayed) of such Claim and any federal, state, local or foreign
taxes imposed on Indemnitee as a result of the actual or deemed receipt of any
payments under this Agreement (collectively, hereinafter “Expenses”), including
all interest, assessments and other charges paid or payable in connection with
or in respect of such Expenses. Such payment of Expenses shall be made by the
Company as soon as practicable but in any event no later than five days after
written demand by Indemnitee therefor is presented to the Company.

 

 



 1 

 

 

(b)   Reviewing Party. Notwithstanding the foregoing, the obligations of the
Company under Section 1(a) shall be subject to the condition that the Reviewing
Party (as described in Section 12(e) hereof) shall not have determined (in a
written opinion, in any case in which the Independent Legal Counsel referred to
in Section 12(d) hereof is involved and has provided written legal advice) that
Indemnitee would not be permitted to be indemnified under applicable law;
provided, however, that if Indemnitee has commenced or thereafter commences
legal proceedings in a court of competent jurisdiction to secure a determination
that Indemnitee should be indemnified under applicable law, any determination
made by the Reviewing Party that Indemnitee would not be permitted to be
indemnified under applicable law shall not be binding and Indemnitee shall not
be required to reimburse the Company for any Expenses advanced by the Company
until a final judicial determination is made with respect thereto (as to which
all rights of appeal therefrom have been exhausted or lapsed). If there has not
been a Change in Control (as defined in Section 12(c) hereof), the Reviewing
Party shall be selected by the Board of Directors, and if there has been such a
Change in Control (other than a Change in Control that has been approved by a
majority of the Company’s Board of Directors who were directors immediately
prior to such Change in Control), the Reviewing Party shall be the Independent
Legal Counsel referred to in Section 1(c) hereof. If there has been no
determination by the Reviewing Party or if the Reviewing Party determines that
Indemnitee substantively would not be permitted to be indemnified in whole or in
part under applicable law, Indemnitee shall have the right to commence
litigation seeking an initial determination by the court or challenging any such
determination by the Reviewing Party or any aspect thereof, including the legal
or factual bases therefor, and the Company hereby consents to service of process
and to appear in any such proceeding. Any determination by the Reviewing Party
otherwise shall be conclusive and binding on the Company and Indemnitee.

 

(c)    Change in Control. The Company agrees that if there is a Change in
Control of the Company (other than a Change in Control that has been approved by
a majority of the Company’s Board of Directors who were directors immediately
prior to such Change in Control) then, with respect to all matters thereafter
arising concerning the rights of Indemnitee to payments of Expenses and
advancement of Expenses under this Agreement or any other agreement or under the
Company’s Certificate of Incorporation or Bylaws as now or hereafter in effect,
Independent Legal Counsel (as defined in Section 12(d) hereof) shall be selected
by Indemnitee and approved by the Company (which approval shall not be
unreasonably withheld). Such counsel, among other things, shall render its
written opinion to the Company and Indemnitee as to whether and to what extent
Indemnitee would be permitted to be indemnified under applicable law and the
Company agrees to abide by such opinion. The Company agrees to pay the
reasonable fees of the Independent Legal Counsel referred to above and to fully
indemnify such counsel against any and all expenses (including attorneys’ fees),
claims, liabilities and damages arising out of or relating to this Agreement or
its engagement pursuant hereto.

 

 



 2 

 

 

(d)   Mandatory Payment of Expenses. Notwithstanding any other provision of this
Agreement other than Section 7 hereof, to the extent that Indemnitee has been
successful on the merits or otherwise, in defense of any action, suit,
proceeding, inquiry or investigation referred to in Section (1)(a) hereof or in
the defense of any claim, issue or matter therein, Indemnitee shall be
indemnified against all Expenses incurred by Indemnitee in connection therewith.
termination of any Proceeding or of any claim, issue or matter therein, by the
winning of a motion to dismiss (with or without prejudice), motion for summary
judgment, settlement (with or without court approval), or upon a plea of nolo
contendere or its equivalent.

 

(e) Indemnification of Related Parties.  To the extent the Indemnitee was
nominated to serve on the Board of Directors at the direction of a stockholder
(collectively with its affiliated general partner and related persons, an
“Appointing Stockholder”) pursuant to the terms of an agreement between the
Company and such Appointing Stockholder, the Company shall, subject to the terms
of Section 10 herein, indemnify and hold harmless such Appointing Stockholder
from any Proceeding, whether civil, criminal, administrative or investigative,
arising by reason of the fact that Appointing Stockholder has caused, or has the
ability to cause, the Company to nominate the Indemnitee to the Board of
Directors; provided, however, that (i) any such indemnification shall be subject
to the same limitations set forth herein and (ii) no such indemnification shall
be available to any Appointing Stockholder in the event that Indemnitee shall
not be entitled to indemnification in the same or any related Proceeding. The
terms of this Agreement as they relate to procedures for indemnification of
Indemnitee shall apply to any such indemnification of Appointing Stockholder.

 

2.      Expenses; Indemnification Procedure.

 

(a)    Advancement of Expenses. The Company shall advance all Expenses incurred
by Indemnitee. The advances to be made hereunder shall be paid by the Company to
Indemnitee as soon as practicable but in any event no later than five days after
written demand by Indemnitee therefor to the Company. The advances shall be
unsecured and interest free. The right to advances under this section shall in
all events continue until final disposition of any Proceeding, including any
appeal therein. Indemnitee’s right to such advancement is not subject to the
satisfaction of any standard of conduct. Advances shall be made without regard
to Indemnitee’s ability to repay. The advances are intended to be an obligation
of the Company to Indemnitee hereunder and shall in no event be deemed to be a
personal loan. The Indemnitee shall qualify for advances upon the execution and
delivery to the Company of this Agreement which shall constitute an undertaking
providing that the Indemnitee undertakes to the fullest extent permitted by law
to repay the advance (without interest) if and to the extent that it is
ultimately determined by a court of competent jurisdiction in a final judgment,
not subject to appeal, that Indemnitee is not entitled to be indemnified by the
Company. No other form of undertaking shall be required other than the execution
of this Agreement.

 

 



 3 

 

 

(b)   Notice/Cooperation by Indemnitee. Indemnitee shall give the Company notice
in writing as soon as practicable of any Claim made against Indemnitee for which
indemnification will or could be sought under this Agreement; provided, however,
that a delay in giving such notice will not deprive Indemnitee of any right to
be indemnified under this Agreement unless, and then only to the extent that,
the Company did not otherwise learn of the Proceeding and such delay is
materially prejudicial to the Company’s ability to defend such Proceeding; and,
provided, further, that notice will be deemed to have been given without any
action on the part of Indemnitee in the event the Company is a party to the same
Proceeding. The omission to notify the Company will not relieve the Company from
any liability for indemnification which it may have to Indemnitee otherwise than
under this Agreement. Notice to the Company shall be directed to the Chief
Executive Officer of the Company at the address shown on the signature page of
this Agreement (or such other address as the Company shall designate in writing
to Indemnitee). In addition, Indemnitee shall give the Company such information
and cooperation as it may reasonably require and as shall be within Indemnitee’s
power.

 

(c)    No Presumptions; Burden of Proof. For purposes of this Agreement, the
termination of any Claim by judgment, order, settlement (whether with or without
court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law. In addition,
neither the failure of the Reviewing Party or any other person to have made a
determination as to whether Indemnitee has met any particular standard of
conduct or had any particular belief, nor an actual determination by the
Reviewing Party or any other person that Indemnitee has not met such standard of
conduct or did not have such belief, prior to the commencement of legal
proceedings by Indemnitee to secure a judicial determination that Indemnitee
should be indemnified under applicable law, shall be a defense to Indemnitee’s
claim or create a presumption that Indemnitee has not met any particular
standard of conduct or did not have any particular belief. In connection with
any determination by the Reviewing Party or otherwise as to whether Indemnitee
is entitled to be indemnified hereunder, the Reviewing Party or other person or
persons or entity making such determination shall presume that the Indemnitee is
entitled to indemnification under this Agreement and anyone seeking to overcome
this presumption shall have the burden of proof. The Company shall be precluded
from asserting in any judicial proceeding commenced under this Agreement that
the procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court that the Company is bound by
all the provisions of this Agreement.

 

(d)   Notice to Insurers. If, at the time of the receipt by the Company of a
notice of a Claim pursuant to Section 2(b) hereof, the Company has liability
insurance in effect that may cover such Claim, the Company shall give prompt
notice of the commencement of such Claim to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of Indemnitee, all amounts payable as a result of such action, suit, proceeding,
inquiry or investigation in accordance with the terms of such policies.

 

 



 4 

 

 

(e)    Selection of Counsel. In the event the Company shall be obligated
hereunder to pay the Expenses of any Claim, the Company shall be entitled to
assume the defense of such Claim with counsel approved by Indemnitee, which
approval shall not be unreasonably withheld, upon the prompt delivery to
Indemnitee of written notice of its election to do so. After delivery of such
notice, approval of such counsel by Indemnitee and the retention of such counsel
by the Company, the Company will not be liable to Indemnitee under this
Agreement for any fees of counsel subsequently incurred by Indemnitee with
respect to the same Claim; provided that, (i) Indemnitee shall have the right to
employ Indemnitee’s separate counsel in any such Claim at Indemnitee’s expense
and (ii) if (A) the employment of counsel by Indemnitee has been previously
authorized by the Company, (B) Indemnitee shall have reasonably concluded that
there may be a conflict of interest between the Company and Indemnitee in the
conduct of any such defense, or (C) the Company shall not continue to retain
such counsel to defend such Claim, then the fees and expenses of Indemnitee’s
counsel shall be at the expense of the Company. The Company shall have the right
to conduct such defense as it sees fit in its sole discretion, including the
right to settle any claim against Indemnitee without the consent of the
Indemnitee.

 

3.      Additional Indemnification Rights; Nonexclusivity.

 

(a)    Scope. The Company hereby agrees to indemnify Indemnitee to the fullest
extent permitted by law, notwithstanding that such indemnification is not
specifically authorized by the other provisions of this Agreement, the Company’s
Certificate of Incorporation, the Company’s Bylaws or by statute. In the event
of any change after the date of this Agreement in any applicable law, statute or
rule that expands the right of a Delaware corporation to indemnify a member of
its Board of Directors or an officer, employee, agent or fiduciary, it is the
intent of the parties hereto that Indemnitee shall enjoy by this Agreement the
greater benefits afforded by such change. In the event of any change in any
applicable law, statute or rule that narrows the right of a Delaware corporation
to indemnify a member of its Board of Directors or an officer, employee, agent
or fiduciary, such change, to the extent not otherwise required by such law,
statute or rule to be applied to this Agreement, shall have no effect on this
Agreement or the parties’ rights and obligations hereunder except as set forth
in Section 7(a) hereof.

 

(b)   Nonexclusivity. The indemnification provided by this Agreement shall be in
addition to any rights to which Indemnitee may be entitled under the Company’s
Certificate of Incorporation, its Bylaws, any agreement, any vote of
stockholders or disinterested directors, the General Corporation Law of the
State of Delaware, or otherwise. The indemnification provided under this
Agreement shall continue as to Indemnitee for any action Indemnitee took or did
not take while serving in an indemnified capacity even though Indemnitee may
have ceased to serve in such capacity.

 

4.      No Duplication of Payments. Except as otherwise set forth in Section 10
below, the Company shall not be liable under this Agreement to make any payment
in connection with any Claim made against Indemnitee to the extent Indemnitee
has otherwise actually received payment (under any insurance policy procured by
the Company, the Company’s Certificate of Incorporation, the Company’s Bylaw or
otherwise) of the amounts otherwise indemnifiable hereunder. 

 



 5 

 



5.      Partial Indemnification. If Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of
Expenses incurred in connection with any Claim, but not, however, for all of the
total amount thereof, the Company shall nevertheless indemnify Indemnitee for
the portion of such Expenses to which Indemnitee is entitled.

 

6.      Liability Insurance. The Company shall use its commercially reasonable
efforts to maintain in full force and effect its liability insurance (as
currently in effect or reasonably comparable coverage) applicable to directors,
officers, employees, agents or fiduciaries. To the extent the Company maintains
liability insurance applicable to directors, officers, employees, agents or
fiduciaries, Indemnitee shall be covered by such policies in such a manner as to
provide Indemnitee the same rights and benefits as are accorded to the most
favorably insured of the Company’s directors, if Indemnitee is a director; or of
the Company’s officers, if Indemnitee is not a director of the Company but is an
officer; or of the Company’s key employees, agents or fiduciaries, if Indemnitee
is not an officer or director but is a key employee, agent or fiduciary. In the
event of a Change in Control or the Company’s becoming insolvent, the Company
shall maintain in force any and all insurance policies then maintained by the
Company in providing insurance — directors’ and officers’ liability, fiduciary,
employment practices or otherwise — in respect of the individual directors and
officers of the Company, for a fixed period of six years thereafter (a “Tail
Policy”). Such coverage shall be non-cancellable and shall be placed by the
Company’s incumbent insurance broker with the incumbent insurance carriers using
the policies that were in place at the time of the Change in Control event or at
the time the Company became Insolvent (unless the incumbent carriers will not
offer such policies, in which case the Tail Policy placed by the Company’s
insurance broker shall be substantially comparable in scope and amount as the
expiring policies, and the insurance carriers for the Tail Policy shall have an
AM Best rating that is the same or better than the AM Best ratings of the
expiring policies).

 

7.      Exceptions. Any other provision herein to the contrary notwithstanding,
the Company shall not be obligated pursuant to the terms of this Agreement:

 

(a)    Excluded Action or Omissions. To indemnify Indemnitee for Indemnitee’s
acts, omissions or transactions from which Indemnitee may not be relieved of
liability under applicable law as determined by a court of competent
jurisdiction in a final non-appealable ruling; provided, however, until such
determination is made by a court of competent jurisdiction in a final
non-appealable ruling, the Indemnitee shall be entitled to receive advancement
of Expenses hereunder with respect to any Claim;

 

(b)   Claims Initiated by Indemnitee. To indemnify or advance expenses to
Indemnitee with respect to Claims initiated or brought voluntarily by Indemnitee
and not by way of defense, except (i) with respect to actions or proceedings
brought to establish or enforce a right to indemnification or right to the
advancement of legal fees under this Agreement or any other agreement or
insurance policy or under the Company’s Certificate of Incorporation or Bylaws
now or hereafter in effect relating to Claims for Indemnifiable Events, (ii) in
specific cases if the Board of Directors has approved the initiation or bringing
of such Claim, or (iii) as otherwise required under Section 145 of the Delaware
General Corporation Law, regardless of whether Indemnitee ultimately is
determined to be entitled to such indemnification, advance expense payment or
insurance recovery, as the case may be;

 

 



 6 

 

 

(c)    Lack of Good Faith. To indemnify Indemnitee for any expenses incurred by
Indemnitee with respect to any Proceeding instituted by Indemnitee to enforce or
interpret this Agreement, if a court of competent jurisdiction determines in a
final non-appealable ruling that each of the material assertions made by
Indemnitee in such Proceeding was not made in good faith or was frivolous; or

 

(d)   Claims Under Section 16(b). To indemnify Indemnitee for expenses and the
payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, or any similar successor statute; provided, however, that
notwithstanding any limitation set forth in this section regarding the Company’s
lack of obligation to provide indemnification, Indemnitee shall be entitled to
receive advances of expenses until a court of competent jurisdiction in a final
non-appealable ruling shall have determined that Indemnitee has violated Section
16(b).

 

8.      Contribution. If the indemnification provided in this Agreement is
unavailable in whole or in part and may not be paid to Indemnitee for any reason
other than those set forth in Section 7(b)-(d) hereof, then in respect to any
Proceeding in which the Company is jointly liable with Indemnitee (or would be
if joined in such Proceeding), to the fullest extent permissible under
applicable law, the Company, in lieu of indemnifying and holding harmless
Indemnitee, shall pay, in the first instance, the entire amount incurred by
Indemnitee, whether for Expenses, judgments, decisions of arbitrators, fines,
penalties, and/or amounts paid or to be paid in settlement, in connection with
any Proceeding without requiring Indemnitee to contribute to such payment, and
the Company hereby waives and relinquishes any right of contribution it may have
at any time against Indemnitee; provided, however, that such right to
contribution described in this section in respect of a particular Indemnifiable
Event shall terminate at the time (i) it is finally determined in accordance
with the terms of this Agreement that Indemnitee is not entitled to
indemnification pursuant to this Agreement, or (ii) such indemnification
obligation to Indemnitee has been fully discharged by the Company.

 

9.      Information Sharing. If the Indemnitee is the subject of or is
implicated in any way during an investigation, whether formal or informal, the
Company shall notify Indemnitee of such investigation and shall share with
Indemnitee any information it has furnished to any third parties concerning the
investigation (“Shared Information”); provided, however, that if Indemnitee was
never a director of the Company, the rights described in this Section 9 shall
terminate when Indemnitee is no longer an employee of the Company. By executing
this Agreement, Indemnitee agrees that such Shared Information may constitute
material non-public information and that Indemnitee shall hold in confidence and
may not disclose publicly such Shared Information; provided, however, that
Indemnitee is permitted to use the Shared Information and to disclose such
Shared Information to Indemnitee's legal counsel and third parties solely in
connection with defending Indemnitee from legal liability.

 

 



 7 

 

 

10.  Primacy of Indemnification. To the extent the Indemnitee was nominated to
serve on the Board of Directors at the direction of an Appointing Stockholder
pursuant to the terms of an agreement between the Company and such Appointing
Stockholder, the provisions of this Section 10 shall apply. The parties hereby
acknowledge that Indemnitee is serving on the Board of Directors at the
direction of the Appointing Stockholder and that Indemnitee has certain rights
to indemnification, expense advancement and/or insurance from the Appointing
Stockholder. The parties further acknowledge that, where two or more indemnitors
have agreed to indemnify the same person for the same activity and the same
risk, some courts have held that all of the indemnitors are equally liable for
any indemnifiable amounts, and thus any indemnitor that pays more than its share
of such amounts may seek contribution from the remaining indemnitors. With this
Section 10, the parties to this Agreement intend to establish a hierarchy of
indemnification obligations as between the Company and the Appointing
Stockholder. To that end, the parties hereby agree that (i) with respect to
Indemnitee’s service as a director, officer, employee, agent and/or fiduciary of
the Company, the Company’s obligations under this Agreement shall be the primary
source of indemnification and advancement, while the Appointing Stockholder’s
indemnification and advancement obligations shall be secondary to those of the
Company under this Agreement, (ii) the Company shall be required to make all
advances of Expenses and the Company shall be liable for all of Indemnitee’s
Expenses, in each case to the extent required by this Agreement and/or the
Company’s Certificate of Incorporation and Bylaws, without regard to any rights
Indemnitee may have against the Appointing Stockholder, (iii) the Company
irrevocably waives, relinquishes and releases any and all claims against the
Appointing Stockholder for contribution, subrogation or any other recovery of
any kind in connection with the Company’s obligations under this Agreement, (iv)
no advancement or payment of any kind by the Appointing Stockholder on behalf of
the Indemnitee shall affect the foregoing, and (v) to the extent that the
Appointing Stockholder advances or pays any amounts that the Company is
obligated to advance or indemnify under this Agreement, the Appointing
Stockholder, as an express third-party beneficiary of this Agreement, shall have
a right of contribution and/or subrogation against the Company for any such
amounts. The Company acknowledges and agrees that the foregoing terms are
material conditions to the Indemnitee’s decision to enter into this Agreement.

 

11.  Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against Indemnitee,
Indemnitee’s estate, spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action, such
shorter period shall govern.

 

12.  Construction of Certain Phrases.

 

(a)    For purposes of this Agreement, references to the “Company” shall
include, in addition to the resulting corporation, any constituent corporation
(including any constituent of a constituent) absorbed in a consolidation or
merger that, if its separate existence had continued, would have had power and
authority to indemnify its directors, officers, employees, agents or
fiduciaries, so that if Indemnitee is or was a director, officer, employee,
agent or fiduciary of such constituent corporation, or is or was serving at the
request of such constituent corporation as a director, officer, employee, agent
or fiduciary of another corporation, partnership, joint venture, employee
benefit plan, trust or other enterprise, Indemnitee shall stand in the same
position under the provisions of this Agreement with respect to the resulting or
surviving corporation as Indemnitee would have with respect to such constituent
corporation if its separate existence had continued.

 

 



 8 

 

 

(b)   For purposes of this Agreement, references to “other enterprises” shall
include employee benefit plans; references to “fines” shall include any excise
taxes assessed on Indemnitee with respect to an employee benefit plan; and
references to “serving at the request of the Company” shall include any service
as a director, officer, employee, agent or fiduciary of the Company that imposes
duties on, or involves services by, such director, officer, employee, agent or
fiduciary with respect to an employee benefit plan, its participants or its
beneficiaries; and if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in the interest of the participants and beneficiaries
of an employee benefit plan, Indemnitee shall be deemed to have acted in a
manner “not opposed to the best interests of the Company” as referred to in this
Agreement.

 

(c)    For purposes of this Agreement a “Change in Control” shall be deemed to
have occurred if (i) any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended), other than a trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or a corporation owned directly or indirectly by the stockholders of the
Company in substantially the same proportions as their ownership of stock of the
Company, (A) who is or becomes the beneficial owner, directly or indirectly, of
securities of the Company representing 10% or more of the combined voting power
of the Company’s then outstanding Voting Securities, increases his beneficial
ownership of such securities by 5% or more over the percentage so owned by such
person, or (B) becomes the “beneficial owner” (as defined in Rule 13d-3 under
said Act), directly or indirectly, of securities of the Company representing
more than 20% of the total voting power represented by the Company’s then
outstanding Voting Securities, (ii) during any period of two consecutive years,
individuals who at the beginning of such period constitute the Board of
Directors of the Company and any new director whose election by the Board of
Directors or nomination for election by the Company’s stockholders was approved
by a vote of at least two-thirds of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof, or (iii) the stockholders of the Company approve
a merger or consolidation of the Company with any other corporation other than a
merger or consolidation that would result in the Voting Securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least 80% of the total voting power represented by the
Voting Securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or the stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company of (in one transaction or a series of
transactions) all or substantially all of the Company’s assets.

 

(d)   For purposes of this Agreement, “Independent Legal Counsel” shall mean an
attorney or firm of attorneys, selected in accordance with the provisions of
Section 1(c) hereof, who shall not have otherwise performed services for the
Company or Indemnitee within the last three years (other than with respect to
matters concerning the rights of Indemnitee under this Agreement, or of other
indemnitees under similar indemnity agreements).

 

 



 9 

 

 

(e)    For purposes of this Agreement, a “Reviewing Party” shall mean any
appropriate person or body consisting of a member or members of the Company’s
Board of Directors or any other person or body appointed by the Board of
Directors who is not a party to the particular Claim for which Indemnitee are
seeking indemnification, or Independent Legal Counsel.

 

(f)    For purposes of this Agreement, “Voting Securities” shall mean any
securities of the Company that vote generally in the election of directors.

 

13.  Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.

 

14.  Binding Effect; Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of and be enforceable by the parties hereto and
their respective successors, assigns (including any direct or indirect successor
by purchase, merger, consolidation or otherwise to all or substantially all of
the business and/or assets of the Company), spouses, heirs, estate and personal
and legal representatives. The Company shall require and cause any successor
(whether direct or indirect by purchase, merger, consolidation or otherwise) to
all, substantially all or a substantial part, of the business and/or assets of
the Company, by written agreement in form and substance satisfactory to
Indemnitee, expressly to (i) assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
if no such succession had taken place, and (ii) agree to indemnify Indemnitee to
the maximum extent provided by the laws of the jurisdiction of organization of
such successor, to the extent that such laws would provide indemnification
rights that are, in any respect, greater, or more beneficial to Indemnitee, than
the rights to indemnification provided pursuant to this Agreement. This
Agreement shall continue in effect with respect to Claims relating to
Indemnifiable Events regardless of whether Indemnitee continues to serve as a
director, officer, employee, agent or fiduciary of the Company or of any other
enterprise at the Company’s request and regardless of when such Claims are
received by Indemnitee. The Appointing Stockholder is an express third party
beneficiary of this Agreement.

 

15.  Attorneys’ Fees. In the event that any action is instituted by Indemnitee
under this Agreement or under any liability insurance policies maintained by the
Company to enforce or interpret any of the terms hereof or thereof, Indemnitee
shall be entitled to be paid all Expenses incurred by Indemnitee with respect to
such action, regardless of whether Indemnitee is ultimately successful in such
action, and shall be entitled to the advancement of Expenses with respect to
such action, unless, as a part of such action, a court of competent jurisdiction
over such action determines in a final, non-appealable ruling that each of the
material assertions made by Indemnitee as a basis for such action was not made
in good faith or was frivolous. In the event of an action instituted by or in
the name of the Company under this Agreement to enforce or interpret any of the
terms of this Agreement, Indemnitee shall be entitled to be paid all Expenses
incurred by Indemnitee in defense of such action (including costs and expenses
incurred with respect to Indemnitee counterclaims and cross-claims made in such
action), and shall be entitled to the advancement of Expenses with respect to
such action, unless, as a part of such action, a court having jurisdiction over
such action determines that each of Indemnitee’s material defenses to such
action was made in bad faith or was frivolous.

 

 



 10 

 

 

16.  Notice. All notices and other communications required or permitted
hereunder shall be in writing, shall be effective when given, and shall in any
event be deemed to be given (a) five (5) days after deposit with the U.S. Postal
Service or other applicable postal service, if delivered by first class mail,
postage prepaid, (b) upon delivery, if delivered by hand, (c) one (1) business
day after the business day of deposit with Federal Express or similar overnight
courier, freight prepaid, or (d) one (1) day after the business day of delivery
by facsimile transmission, if delivered by facsimile transmission, with copy by
first class mail, postage prepaid, and shall be addressed if to Indemnitee, at
the Indemnitee address as set forth beneath Indemnitee signatures to this
Agreement and if to the Company at the address of its principal corporate
offices (attention: Secretary) or at such other address as such party may
designate by ten days’ advance written notice to the other party hereto.

 

17.  Consent to Jurisdiction. The Company and Indemnitee each hereby irrevocably
consent to the jurisdiction of the courts of the State of Delaware for all
purposes in connection with any action or proceeding that arises out of or
relates to this Agreement and agree that any action instituted under this
Agreement shall be commenced, prosecuted and continued only in the Court of
Chancery of the State of Delaware in and for New Castle County, which shall be
the exclusive and only proper forum for adjudicating such a claim.

 

18.  Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by law. Furthermore, to the
fullest extent possible, the provisions of this Agreement (including, without
limitations, each portion of this Agreement containing any provision held to be
invalid, void or otherwise unenforceable, that is not itself invalid, void or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.

 

19.  Choice of Law. This Agreement shall be governed by and its provisions
construed and enforced in accordance with the laws of the State of Delaware, as
applied to contracts between Delaware residents, entered into and to be
performed entirely within the State of Delaware, without regard to the conflict
of laws principles thereof.

 

20.  Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee who shall execute all documents required and shall do all
acts that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.

 

21.  Amendment and Termination. All agreements and obligations of the Company
contained herein shall survive unless and until this Agreement is terminated or
cancelled in the manner provided in the next sentence., No amendment,
modification, termination or cancellation of this Agreement shall be effective
unless it is in writing signed by both the parties hereto. No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

 

 



 11 

 

 

22.  Integration and Entire Agreement. This Agreement sets forth the entire
understanding between the parties hereto and supersedes and merges all previous
written and oral negotiations, commitments, understandings and agreements
relating to the subject matter hereof between the parties hereto.

 

23.  Enforcement/ Specific Performance. The Company expressly confirms and
agrees that it has entered into this Agreement and assumed the obligations
imposed on it hereby in order to induce Indemnitee to serve as a director or
officer of the Company, and the Company acknowledges that Indemnitee is relying
upon this Agreement in serving as a director or officer of the Company. The
Company and Indemnitee agree that a monetary remedy for breach of this Agreement
may be inadequate, impracticable and difficult of proof, and further agree that
such breach may cause Indemnitee irreparable harm. Accordingly, the parties
hereto agree that Indemnitee may enforce this Agreement by seeking injunctive
relief and/or specific performance hereof, without any necessity of showing
actual damage or irreparable harm and that by seeking injunctive relief and/or
specific performance, Indemnitee shall not be precluded from seeking or
obtaining any other relief to which he may be entitled. The Company and
Indemnitee further agree that Indemnitee shall be entitled to such specific
performance and injunctive relief, including temporary restraining orders,
preliminary injunctions and permanent injunctions, without the necessity of
posting bonds or other undertaking in connection therewith. The Company
acknowledges that in the absence of a waiver, a bond or undertaking may be
required of Indemnitee by the Court, and the Company hereby waives any such
requirement of a bond or undertaking.

 

24.  No Construction as Employment Agreement. Nothing contained in this
Agreement shall be construed as giving Indemnitee any right to be retained in
the employ of the Company or any of its subsidiaries.

 

 

 

 

 

 

 

 

 

 

 

 12 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

  LANTRONIX, INC.     Signature:   Name: Jeffrey W. Benck Title: Chief Executive
Officer Address: 7535 Irvine Center Drive, Suite 100   Irvine, CA 92618

 

 

AGREED TO AND ACCEPTED BY:

 

Signature:   Name:   Address:          

 

 

 

 

 

 

[Signature Page to Indemnification Agreement]

 

 

 

 

 

 

 13 

 

 

 

Schedule A

 

The following directors and executive officers have entered into the form of
indemnification agreement:

 

 

 

Jeffrey Benck

Bernhard Bruscha

Bruce Edwards

Paul Folino

Martin Hale, Jr.

Hoshi Printer

Kurt Scheuerman

Jeremy Whitaker

 

 

 

 

 



 14 

